DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-8, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stewing et al. (US 2017/0259677 A1).
In regards to claim 1, Stewing discloses, in figure 2, a resonator (10) for use in a wireless power transfer system (Par 0005), the resonator comprising: a core (14) comprising: a front surface (surface of 14); a back surface (surface of 17); and an annular sidewall extending between the front surface and the back surface (annular sidewall between 17 and 14), wherein an annular groove (annular groove for coil arrangement 11) is defined in the front surface (surface of 14) and surrounds a post (13; Par 0041), and wherein a cavity (cavity for integrated electronics 21; See Fig. 2) is defined in the back surface (surface of 17), the post (13) and the cavity aligned with a longitudinal axis of the core (14; Par 0041); and a coil element (11) disposed within the annular groove (Par 0037-0038, 0041).
In regards to claim 2, Stewing discloses, in figure 2, the resonator of claim 1, further comprising at least one electronics component (21) disposed within the cavity (cavity for integrated electronics 21; Par 0041).
In regards to claim 3, Stewing discloses, in figure 2, the resonator of claim 2, wherein the cavity is potted with a thermally insulating material configured to channel heat generated by the at least one electronics component (21) toward a rear of the resonator (Par 0046).
In regards to claim 7, Stewing discloses, the resonator of claim 1, wherein the coil element (11) comprises a plurality of stacked plates (Par 0009).
In regards to claim 8, Stewing discloses, the resonator of claim 1, wherein the coil element (11) comprises a plurality of loops of Litz wire (Par 0010; coil arrangement 11 comprises between 4 and 200 turns, thus comprises a plurality of loops of Litz wire).
In regards to claim 10, Stewing discloses, the resonator of claim 1, wherein the cavity is filled with a gas that facilitates transferring heat from a front of the resonator to a back of the resonator (Par 0021, 0046).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stewing et al. (US 2017/0259677 A1).
In regards to claim 4, Stewing discloses the claimed invention except for wherein the cavity has a diameter of approximately 20 millimeters and a depth of approximately 4 millimeters. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have wherein the cavity has a diameter of approximately 20 millimeters and a depth of approximately 4 millimeters, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stewing by including wherein the cavity has a diameter of approximately 20 millimeters and a depth of approximately 4 millimeters in order to avoid adversely affecting radio transmissions in the surroundings and the functioning of other electronic devices in the surroundings and in order to comply with legal requirements for the protection of persons against magnetic fields (Stewing; Par 0019).
Claims 5-6, 11-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stewing et al. (US 2017/0259677 A1) in view of Rudser et al. (US 2015/0290373 A1).
	In regards to claim 5, Stewing disclose the resonator of claim 1, but does not disclose wherein the resonator comprises an implantable receive resonator.
	However, Rudser discloses, in figure 4, wherein the resonator (110) comprises an implantable receive resonator (104, par 0042-0043).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stewing to incorporate the teachings of Rudser by including wherein the resonator comprises an implantable receive resonator in order to improve efficiency, improve safety, and improve comfort and/or convenience for the patient (Rudser; Par 0008).
	In regards to claim 6, Stewing disclose the resonator of claim 1, but does not disclose wherein the resonator comprises an external transmit resonator.
	However, Rudser discloses, in figure 4, wherein the resonator (110) comprises an external transmit resonator (110; par 0043).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stewing to incorporate the teachings of Rudser by including wherein the resonator comprises an external transmit resonator in order to improve efficiency, improve safety, and improve comfort and/or convenience for the patient (Rudser; Par 0008).
In regards to claim 11, Stewing discloses, in figure 2, a core (14) comprising: a front surface (surface of 14); a back surface (surface of 17); and an annular sidewall extending between the front surface and the back surface (annular sidewall between 17 and 14), wherein an annular groove (annular groove for coil arrangement 11) is defined in the front surface (surface of 14) and surrounds a post (13; Par 0041), and wherein a cavity (cavity for integrated electronics 21; See Fig. 2) is defined in the back surface (surface of 17), the post (13) and the cavity aligned with a longitudinal axis of the core (14; Par 0041); and a coil element (11) disposed within the annular groove (Par 0037-0038, 0041), but does not disclose a wireless power transfer system comprising:1113998USO1 a power source; a transmit resonator electrically coupled to the power source; a load; and an implantable receive resonator electrically coupled to the load, the implantable receive resonator configured to receive wireless power from the transmit resonator.
However, Rudser discloses, in figure 4, a wireless power transfer system comprising (Fig. 1):1113998USO1 a power source (Fig. 1, 112); a transmit resonator (Fig. 1, 110) electrically coupled to the power source (Fig. 1, 112, par 0043); a load (Fig. 1, 102, par 0042, 0044); and an implantable receive resonator (Fig. 1, 104, 140, 150; Par 0042-0043) electrically coupled to the load (102), the implantable receive resonator configured to receive wireless power from the transmit resonator (Par 0043).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stewing to incorporate the teachings of Rudser by including a wireless power transfer system comprising:1113998USO1 a power source; a transmit resonator electrically coupled to the power source; a load; and an implantable receive resonator electrically coupled to the load, the implantable receive resonator configured to receive wireless power from the transmit resonator in order to improve efficiency, improve safety, and improve comfort and/or convenience for the patient (Rudser; Par 0008).
In regards to claim 12, Stewing in view of Rudser disclose the wireless power transfer system of claim 11. Stewing further discloses, in figure 2, wherein the resonator (10) further comprises at least one electronics component (21) disposed within the cavity (cavity for integrated electronics 21; Par 0041).
In regards to claim 13, Stewing in view of Rudser disclose the wireless power transfer system of claim 11. Stewing further discloses, in figure 2, wherein the cavity (cavity for integrated electronics 21) is defined by an annular cavity sidewall (annular cavity sidewall for integrated electronics 21) and a bottom wall (bottom wall of the sides of cavity for integrated electronics 21; See Fig. 2).
In regards to claim 14, Stewing in view of Rudser discloses the claimed invention except for wherein the cavity has a diameter of approximately 20 millimeters and a depth of approximately 4 millimeters. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have wherein the cavity has a diameter of approximately 20 millimeters and a depth of approximately 4 millimeters, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stewing to incorporate the teachings of Rudser by including wherein the cavity has a diameter of approximately 20 millimeters and a depth of approximately 4 millimeters in order to improve efficiency, improve safety, and improve comfort and/or convenience for the patient (Rudser; Par 0008).
In regards to claim 15, Stewing in view of Rudser disclose the wireless power transfer system of claim 11. Stewing further discloses wherein the coil element (11) comprises a plurality of stacked plates (Par 0009).
In regards to claim 16, Stewing in view of Rudser disclose the wireless power transfer system of claim 11. Stewing further discloses wherein the coil element comprises a plurality of loops of Litz wire (Par 0010; coil arrangement 11 comprises between 4 and 200 turns, thus comprises a plurality of loops of Litz wire).
In regards to claim 18, Stewing in view of Rudser disclose the wireless power transfer system of claim 11. Stewing further discloses wherein the cavity is filled with a gas that facilitates transferring heat from a front of the resonator to the back of the resonator (Par 0021, 0046).
In regards to claim 19, Stewing discloses, in figure 2, a core (14) including a front surface (surface of 14), a back surface (surface of 17), and an annular sidewall extending between the front surface and the back surface (annular sidewall between 17 and 14), wherein an annular groove (annular groove for coil arrangement 11) is defined in the front surface (surface of 14) and surrounds a post (13; Par 0041), and wherein a cavity (cavity for integrated electronics 21; See Fig. 2) is defined in the back surface (surface of 17), the post (13) and the cavity aligned with a longitudinal axis of the core (14; Par 0041), but does not disclose a method of assembling a wireless power transfer system, the method comprising: electrically coupling a power source to an external transmit resonator; and 1213998USO1 electrically coupling a load to an implantable receive resonator, the implantable receive resonator configured to receive wireless power from the transmit resonator.
However, Rudser discloses, in figure 4, a method of assembling a wireless power transfer system (Par 0043), the method comprising: electrically coupling a power source (Fig. 1, 112) to an external transmit resonator (Fig. 1, 110, par 0043); and 1213998USO1electrically coupling a load (Fig. 1, 102, par 0042, 0044) to an implantable receive resonator (Fig. 1, 104, 140, 150; Par 0042-0043), the implantable receive resonator configured to receive wireless power from the transmit resonator (par 0043).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stewing to incorporate the teachings of Rudser by including a method of assembling a wireless power transfer system, the method comprising: electrically coupling a power source to an external transmit resonator; and1213998USO1 electrically coupling a load to an implantable receive resonator, the implantable receive resonator configured to receive wireless power from the transmit resonator in order to improve efficiency, improve safety, and improve comfort and/or convenience for the patient (Rudser; Par 0008).
In regards to claim 20, Stewing in view of Rudser disclose the method of claim 19. Stewing further discloses, in figure 2, further comprising positioning at least one electronics component (21) within the cavity (cavity for integrated electronics 21; Par 0041).
Allowable Subject Matter
Claims 9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/               Examiner, Art Unit 2842           
/LINCOLN D DONOVAN/               Supervisory Patent Examiner, Art Unit 2842